                         UNITED STATES DISTR ICT COURT
                        SOUTHERN DISTR ICT OF M ISS ISS IPPI
                              NORTHERN DIVISION


 ALYSSON MILLS, IN HER CAPACITY                      Case No. 3:18-cv-679-CWR-FKB
 AS RECEIVER FOR ARTHUR LAMAR
 ADAMS AND MADISON TIMBER                            Arising out of Case No. 3:18-cv-252,
 PROPERTIES, LLC,                                    Securities and Exchange Commission v.
                                                     Arthur Lamar Adams and Madison
                Plaintiff,                           Timber Properties, LLC

        v.                                           Hon. Carlton W. Reeves, District Judge

 MICHAEL D. BILLINGS and
 MDB GROUP, LLC;
 TERRY WAYNE KELLY, JR. and
 KELLY MANAGEMENT, LLC;
 and WILLIAM B. MCHENRY, JR. and
 FIRST SOUTH INVESTMENTS, LLC,

                Defendants.



                                            ORDER

       The Court has received the Joint Motion for Entry of Order filed by Plaintiff Alysson Mills,

in her capacity as the court-appointed receiver for Arthur Lamar Adams and Madison Timber

Properties, LLC (the “Receiver”), and Defendants William B. McHenry, Jr. and First South

Investments, LLC (collectively “Defendants”).

       The Receiver has filed a Complaint against Defendants that seeks to recover

“commissions” Defendants received from Arthur Lamar Adams and Madison Timber Properties,

LLC. In the interests of all, the parties desire to resolve the Receiver’s claims against Defendants

amicably, to minimize time and expense to the Receivership Estate, Defendants, and the Court.
The parties request that the Court enter an order that will encourage the parties’ negotiations by

establishing a timeline and parameters.

       The Court is mindful that litigation is expensive and the Receiver’s objective is to

maximize funds available for distribution to victims. The Court finds the parties’ request is

appropriate, therefore their motion is GRANTED.

       Accordingly, it is hereby ORDERED:


       a. Within five days [on or before October 6, 2018] Defendants shall make 1) a full and
          complete financial disclosure, using the form provided by the Receiver; and 2) one or
          more good faith proposals to resolve the Receiver’s claims against Defendants relating
          to the “commissions” they received from Madison Timber.

       b. The Receiver shall consider in good faith any proposal by Defendants and shall reply
          to it within five days [on or before October 11, 2018].

       c. Thereafter the parties shall have an additional five days [on or before October 16,
          2018] to work to reach an agreement to resolve the Receiver’s claims against
          Defendants relating to the “commissions” they received from Madison Timber. The
          Receiver has no obligation to accept any proposal by Defendants and has no obligation
          to make a counter-proposal. The acceptance or rejection of all or part of any proposal
          shall be solely at the discretion of the Receiver.

       d. The parties’ negotiations shall be confidential and subject to all of the protections of
          Federal Rule of Evidence 408.

       e. Any information shared by either party during this fifteen-day period [through and
          including October 16, 2018] shall be treated as confidential, as follows:

             i. “Confidential” may be used to describe material that contains 1) information
                prohibited from disclosure by law; 2) financial information that a party has treated
                as confidential in the ordinary course of business; 3) a party’s income tax returns,
                including attached schedules and forms; and 4) any person’s social security
                number or other identifying information.

             ii. Any party may designate any material “Confidential.” By designating any
                 material “Confidential” a party’s counsel certifies that the material contains
                 “Confidential” information as defined above.

                                                                                                  2
    iii. The parties and their counsel shall not disclose any material designated
         “Confidential” to any third person or entity, except that they may disclose it to a
         consultant or expert employed by the parties and their counsel to assist in them in
         the prosecution or defense of the claims in the Complaint.

    iv. If, in the prosecution or defense of the claims in the Complaint, the parties desire
        to submit any material designated “Confidential” to the Court, they shall do so in
        accordance with L.U.Civ.R. 79.

f. During this fifteen-day period [through and including October 16, 2018] the parties
   shall not file any motion or pleading against the other into the Court’s record, unless
   by consent; shall not make formal discovery requests of the other, unless by consent;
   and shall not take any other action in this Court that would require a response by the
   other. Nothing herein affects the Receiver’s rights to take any action in this Court
   against other defendants named in the Complaint, including by filing motions and
   pleadings and making formal discovery requests.

g. During this fifteen-day period [through and including October 16, 2018] Defendants,
   individually and collectively, shall not, directly or indirectly:

      i. transfer, sell, convey, disburse, dispose of, mortgage, encumber, or otherwise
         transfer any property of any type or description in which any Defendant has any
         legal, equitable, or other interest, including, but not limited to, any stocks, bonds,
         negotiable instruments, certificates of deposit, notes, cash, personal property,
         furniture, fixtures or equipment, real estate, other tangible or intangible property
         of any type, or any inchoate or choate interests; provided, however, that
         Defendants may make cash disbursements up to the maximum amount and in the
         aggregate of $7,500;

     ii. incur any indebtedness, confess to judgment, or otherwise acknowledge any
         obligation, debt, or other liability or obligation; or mortgage, permit a lien upon,
         or encumber any property of any type or description; provided, however, that
         Defendants may, together, incur indebtedness in the ordinary course of business
         up to the maximum amount of $2,500; or

    iii. cause or permit any person acting in concert with any Defendant to commit any
         act or omission prohibited above.

h. Any agreement between the parties to resolve the Receiver’s claims against Defendants
   shall be in writing and signed by both parties.




                                                                                             3
       i. On or before October 17, 2018 the Receiver shall advise the Court whether the parties
          have reached an agreement to resolve the Receiver’s claims against Defendants.

       j. Any agreement between the parties to resolve the Receiver’s claims against Defendants
          shall be subject to the Court’s approval, after appropriate notice and hearing.


       If the parties do not reach an agreement to resolve the Receiver’s claims against

Defendants, the Receiver may amend the Complaint within 21 days as a matter of course, and

thereafter with this Court’s permission, to state further factual allegations against Defendants.

       The Receiver separately may move the Court to consider and, if it approves, enter the

proposed Scheduling Order for Summary Proceedings if the parties do not resolve the Receiver’s

claims against Defendants.

               DATED: 10/2/2018                       s/ Carlton W. Reeves
                                                      UNITED STATES DISTRICT JUDGE




                                                                                                    4
